Title: Louisa Catherine Johnson to John Quincy Adams, 28 February 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London February 28th 1797
          
          Yes, my friend you have answered me as I deserve, and made me feel the striking difference between us, from the moment I had dispatched that letter, I regretted my folly, and felt sincerely ashamed of my ridiculous conduct— Dictated by anger, without time for reflection, I scarcely know what I wrote— you appeared to think I had not acted with delicacy, and my pride was wounded at the manner in which you mentioned my father, but I have since reflected, and am convinced, you could not mean to intimate the most distant reflection, on his conduct respecting his family, and I feel, how very low I must have sunk myself in your esteem— to be beloved by you is my greatest happiness, but I cannot support the idea of being merely loved, no my best friend I will deserve your esteem, and by doing this I am convinced I shall secure your affection, I entreat you to pardon me never again shall your temper be tried by a formal assertion of my spirit, and I trust you will never again have occasion to write, any thing, but what the tenderest love dictates, and what your Louisa may peruse, without feeling the painful sensations which this moment agitates her bosom— let us my beloved friend endeavor to forget what has caused us so much uneasiness and by a constant correspondence and mutual desire to please shorten the time of inevitable absence and alleviate by anticipation of the future our painful seperation—
          I scarcely know what to say in answer to your letter of the 7th Febry., I think as you do respecting your attachment to your Country, it is certainly a virtue, but like all other virtues may be carried to

too great a height, I believe I ought not to write on this subject— I really am not equal to the task of judging how far this virtue may extend, besides which it is a subject in which I feel myself too much interested to decide impartially—
          As it regards myself, I can answer without hesitation— I had taught myself to expect I should soon be united to you, and the disappointment at first was very severe, but time has reconciled me to our lengthened seperation, and I now think it a fortunate circumstance, placed in a situation so much above that I have ever been accustomed to, I should most likely have been fascinated with the glare of ideal greatness, and it might in time have had charms, which I should have felt unwilling to relinquish— It appears to me from the observations I have been enabled to make, that a fondness for distinction is natural to us, it is a sort of ambition inherent in human nature, and though we may fancy ourselves free from it, no sooner is it acquired, than we learn to think it valuable, and regret the possibility of losing it— therefore my friend, I am happy to avoid what I consider an evil, and will patiently await your return to that retired life in America, so much more calculated for your Louisa, and so much happier for us both—
          You think my friend, I shall laugh at your continual contemplation of the dark side, far from it, the situation appeared unpleasant and the prospect was every way disagreeable but the accounts from America, have led me to hope your father will find the situation less difficult, and more pleasing, than we have apprehended—
          Mr. Jefferson is elected Vice President, and by these accounts we understand, that the people were well satisfied with the election, and that every thing wore the most pleasing aspect— you will perhaps laugh at my attempting to write you intelligence of this kind, but I know how much you are interested, and I believe papa does not write by this Mail, your own letters have been here some time, but there is no Vessel going, therefore I have ventured, to write you all the information I have been able to learn— I know you will excuse the manner, when you consider the motive—
          Thank you my kind friend, for the compliment you intended to make me, it never was deserved by me therefore I did not regret it. my only sorrow is having written that letter, and could I recall it, I should be happy, but it cannot be, and long shall I suffer for my folly, for I cannot pardon myself— Papa is in daily expectation of Mr. Bourne from Holland. I have understood your Brother might

possibly come with him— Our family still continue very ill, Nancy is confined to her room— Adieu, believe me invariably your, tenderly affectionate, friend.
          
            Louisa C Johnson
          
        